Conviction for unlawfully manufacturing intoxicating liquor, punishment one year in the penitentiary.
It is not denied that when arrested appellant was engaged in the manufacture of intoxicating liquor. The officers said they saw him engaged in the act; that a fire was under the still; that there were three 50-gallon barrels of mash standing near by, also a quantity of whiskey in a jug. They further testified that when appellant was arrested he said they had caught him; that he had just finished coloring his whiskey, and that he was making it in order to get money to buy a yoke of steers to farm with. On the trial appellant apparently defended on the theory that he was making the whiskey for use as medicine for his wife. He denied having made the statement to the officers to the effect that he was making same in order to get money to buy a yoke of steers. He introduced a negro doctor who testified that in July or August he told appellant that whiskey would be good for his wife. He gave him no prescription, saying that he had no authority to issue such prescription. He further testified that the reason he told appellant to give his wife whiskey was because she was about to be confined and he thought the whiskey would do her good. Appellant introduced his wife in his behalf and she testified that she had given birth to a child in August, and that before the child was born her husband gave her whiskey. She testified that since the birth of the child she had taken no more whiskey. The date of the finding *Page 337 
of appellant engaged in the making of the whiskey was October 24th, or nearly two months after the birth of said child.
Two bills of exception complain of the introduction of the testimony of the sheriff and his deputy as to what appellant said to them at the time of his arrest in regard to his making whiskey for the purpose of getting money to buy steers with. Each bill of exceptions is qualified by the learned trial judge with the statement that it was admitted as part of the res gestae. The bills as qualified were accepted. Appellant now complains that the qualifications are not supported by the statement of facts. We are not inclined to agree with the contention.
The only other bill of exceptions in the record complains of the fact that when the colored doctor was on the witness stand, the state was permitted to ask him on cross-examination if he had not been convicted in the Federal court for dispensing drugs illegally under the narcotic law. Over objection he answered that he had been fined for keeping improper records. The objection was that this was not the best evidence and the offense was a misdemeanor. We have no means of knowing what statute contained the law violated by the witness and are therefore unable to determine either whether it was a felony or an offense involving moral turpitude. The mere fact that it was a misdemeanor would not prevent it from involving moral turpitude, and the fact that the punishment was by a fine would not prevent the offense from being one which, in the alternative, might be a felony. In oral argument appellant raised the question that the conviction inquired about was too remote. There is nothing in the record supporting such contention. No exception was taken to the argument of the state's attorney.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.